Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 17, 21, 24, 40, 41, 46, 52, 53, 68, 77, 86, 97, 101, 102, and 105 are  rejected under 35 U.S.C. 103 as being unpatentable over Nevin (US 8,764,873) in view of Zhang et al (US 2017/0362139), further in view of Miller et al (US 2018/0346659). Nevin discloses fertilizer particles having a biomaterial coating layer that can impart a slow or controlled release property to the fertilizer, prevent or reduce the tendency of the fertilizer particles to stick together, or both (See the Abstract and col. 9, lines 36-47.) Nevin teaches at col. 3, lines 37-46 that the fertilizer may be such nitrogen-containing fertilizers as urea and calcium nitrate. Nevin further teaches at col. 7, lines 17-58 that the biomaterial may benefit from the addition of copolymers. The differences between the fertilizer granules disclosed by Nevin, and that recited in applicant’s claims, are that Nevin does not disclose that the fertilizer granules should include an organic functional layer covering the core, wherein the organic functional layer comprises at least one functional organic compound that is an enzyme inhibitor, a microbial suppressor, a phosphorus solubilizer, and/or a plant hormone, and that the layers should include a controlled release layer comprising  water-swellable copolymeric nanoparticles and an anticaking layer comprising water-insoluble copolymeric nanoparticles. Zhang et al disclose a fertilizer core which may be urea and which is surrounded by a nitrification inhibitor. (See Paragraphs [0015] [0041] and [0042].) Miller et al disclose nanoparticles in the form of organic fertilizers, and teach that such nanoparticles can act as a pharmaceutical/drug/payload delivery system that encapsulates or coats other payloads to the polymer nanoparticle matrix. (See Paragraph [0026].) It would be obvious from Zhang et al to provide a layer of a nitrification in- hibtor surrounding the fertilizer core of Nevin. One of ordinary skill in the art would be motivated to do so, since Nevin discloses at col. 10, lines 36-40, that plant nutrient core 12 can have at least one typical fertilizer coating layer 18. One would appreciate that the nitrification inhibitor layer of Zhang et al would function as such layer 18 of Nevin. It would be further obvious from Miller et al to provide a controlled release layer comprising water-swellable copolymeric nanoparticles and an anticaking layer covering the controlled release layer, wherein the controlled release layer comprises water-insoluble copolymeric nanoparticles, as layers in the composition of Nevin. One of ordinary skill in the art would be motivated to do so, since Nevin teaches at col. 10, lines 36-55 that the biomaterial coating layer imparts a slow or controlled release property to the fertilizer and/or prevents or reduces the tendency of the fertilizer particles to cake together, and Miller et al disclose in Paragraph [0026] that organic polymers in the form of nanoparticles can act as a pharmaceutical/drug/payload delivery system. One would appreciate that such payload delivery system would include the fertilizer composition which requires a slow or controlled release property to the fertilizer disclosed by Nevin. It would be further within the level of skill of one of ordinary skill in the art to determine suitable organic copolymer nanoparticles for such layers. Accordingly it would be obvious from Zhang et al in view of Miller et al to employ water-swellable copolymeric nanoparticles for the controlled release layer and water-insoluble copolymeric nanoparticles for the anticaking layer of Nevin. Regarding claim 7, Zhang et al disclose in Paragraph [0039] that the nitrification inhibitor may be 2-chloro-6-(trichloromethyl) pyridine. Regarding claim 46, it would be further obvious to employ a water-swellable polymeric binder in the form of water-swellable copolymeric nanoparticles in the nitrification inhibitor layer of Zhang et al, since Zhang et al teach in Paragraph [0046] that nitrification inhibitor layer 106 may include a polymeric binder, and Miller et al disclose in Paragraph [0026] that nanoparticles in the form of an organic polymer are useful in payload delivery systems. Regarding claims 52, 53 and 68, it would be obvious to use any known or suitable water-swellable copolymer as the polymer, since the polymers disclosed in Paragraph [0046] of Zhang et al are merely exemplary.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 24, 40, 41, 68, 101 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The word “preferably” renders the scope of the claims vague and indefinite, since it is not clear as to whether the limitations following the word “preferably’ would be positive limitations, or whether they would merely be examples of the previously recited genus.
Claims 77, 86, 97 and 103 are objected to as based on a rejected parent claim, and would be allowed if written in independent form.
The following is a statement of reasons for the indication of allowable subject matter:  Nevin (US 8,764,873) discloses fertilizer particles having a biomaterial coating layer that can impart a slow or controlled release property to the fertilizer, prevent or reduce the tendency of the fertilizer particles to stick together, or both (See the Abstract and col. 9, lines 36-47.) Nevin teaches at col. 3, lines 37-46 that the fertilizer may be such nitrogen-containing fertilizers as urea and calcium nitrate. Nevin further teaches at col. 7, lines 17-58 that the biomaterial may benefit from the addition of copolymers.  Zhang et al (US 2017/0362139) discloses a fertilizer core which may be urea and which is surrounded by a nitrification inhibitor. (See Paragraphs [0015] [0041] and [0042].)  Miller et al (US 2018/0346659) discloses nanoparticles in the form of organic fertilizers, and teaches that such nanoparticles can act as a pharmaceutical/drug/payload delivery system that encapsulates or coats other payloads to the polymer nanoparticle matrix. (See Paragraph [0026].) It would be obvious from Zhang et al to provide a layer of a nitrification inhibitor surrounding the fertilizer core of Nevin. One of ordinary skill in the art would be motivated to do so, since Nevin discloses at col. 10, lines 36-40, that plant nutrient core 12 can have at least one typical fertilizer coating layer 18. One would appreciate that the nitrification inhibitor layer of Zhang et al would function as such layer 18 of Nevin. It would be further obvious from Miller et al to provide a controlled release layer comprising water-swellable copolymeric nanoparticles and an anticaking layer covering the controlled release layer, wherein the controlled release layer comprises water-insoluble copolymeric nanoparticles, as layers in the composition of Nevin. One of ordinary skill in the art would be motivated to do so, since Nevin teaches at col. 10, lines 36-55 that the biomaterial coating layer imparts a slow or controlled release property to the fertilizer and/or prevents or reduces the tendency of the fertilizer particles to cake together, and Miller et al disclose in Paragraph [0026] that organic polymers in the form of nanoparticles can act as a pharmaceutical/drug/payload delivery system. One would appreciate that such payload delivery system would include the fertilizer composition which requires a slow or controlled release property to the fertilizer disclosed by Nevin. It would be further within the level of skill of one of ordinary skill in the art to determine suitable organic copolymer nanoparticles for such layers. Accordingly it would be obvious from Zhang et al in view of Miller et al to employ water-swellable copolymeric nanoparticles for the controlled release layer and water-insoluble copolymeric nanoparticles for the anticaking layer of Nevin. However there is no teaching, disclosure or suggestion in Nevin, Zhang et al or Miller et al to provide the water-insoluble copolymeric nanoparticles as having a plant hormone or a phosphorus stabilizer covalently or ionically attached as a pendant group, as required by claim 77. Nor would there be any motivation from the prior art (other than impermissible hindsight) to do so. Accordingly claims 77, 86, 97, 101, 103 and 105 are not rejected over Nevin in view of Zhang et al, further in view of Miller et al.
Iwig et al is made of record for disclosing fertilizer compositions comprising an inner portion including a nitrogen containing material and an outer portion covering the inner portion, wherein the outer portion includes a release agent.
HEGDE et al is made of record for disclosing fertilizer particles comprising a core particle which includes a urease inhibitor and an outer layer comprising a nitrification inhibitor.
Lillard, JR. et al is made of record for disclosing nanoparticles for plants, wherein the nanoparticles may include fertilizers and/or plant growth regulators.
Reyes et al is made of record for disclosing nanoparticles having a polymeric layer which has the capability of functioning as a controlled release vehicle. (See Paragraph [0095].)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736